Citation Nr: 1432245	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-22 832	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disorder.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran had active service from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO denied an application to reopen a claim of service connection for a low back disorder in December 2009, and denied a rating in excess of 70 percent for PTSD in August 2010.  The Veteran requested a Board hearing in August 2011, but he withdrew this request in February 2013 and June 2013.  See 38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

In February 2013 and June 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran and his authorized representative requesting to withdraw the appeal for all pending issues.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision; withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

In this case, the Veteran and his authorized representative both submitted written statements in February 2013 and June 2013 that clearly indicated a request to withdraw the appeal for all pending issues, including after phone conversation with the Veteran, in accordance with applicable statutes and regulations.  Id.  Although the representative subsequently submitted an informal hearing presentation to the Board, this does not negate the prior withdrawals.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


